Citation Nr: 9928324	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The appellant had active military service from October 1984 
to October 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which, in 
pertinent part, denied the above issue.

Additional due process is needed prior to appellate 
disposition of this claim.  In July 1999, the Board requested 
a medical opinion from the Veterans Health Administration 
(VHA) in accordance with 38 C.F.R. § 20.901(a) (1998).  In 
conformance with 38 C.F.R. § 20.903 (1998), the appellant and 
her representative were notified at the time the VHA opinion 
was initially sought by means of a July 1999 letter.  After 
the opinion was received at the Board, in July 1999, the 
representative was provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
See 38 C.F.R. § 20.903 (1998).  The appellant submitted a 
letter from John Brown, M.D., and she indicated that she did 
not waive the RO's consideration of this evidence.  
Therefore, her claim must be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1998).

While this claim is in remand status, the RO should inform 
the appellant that her medical records were requested from 
Dr. Fava, but no response was received.  The appellant must 
be told of her responsibility to present evidence in support 
of her claims and offered the opportunity to obtain and 
present these records if she wants them to be considered in 
connection with her claim.  38 C.F.R. § 3.159(c) (1998); see 
also 38 U.S.C.A. § 5103(a) (West 1991).  The appellant should 
also be told to submit records from Dr. Brown if she wants 
them to be considered.

Accordingly, this case is REMANDED for the following:

1.  Advise the appellant that her 
treatment records from Drs. Fava and 
Brown may be relevant to her claim, and 
request that she submit these records to 
the RO.  Tell her that her medical 
records were requested from Dr. Fava, but 
no response was received.  Inform her 
that it is her responsibility to submit 
evidence in support of her claim.  
38 C.F.R. § 3.159(c) (1998).  Allow her 
an appropriate period of time within 
which to respond.

2.  After providing the appellant an 
appropriate period of time to submit the 
requested evidence, readjudicate the 
claim for service connection for right 
ear hearing loss, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
If the benefit sought on appeal remains 
denied, provide the appellant and her 
representative a supplemental statement 
of the case, which includes consideration 
of the letter from Dr. Brown submitted in 
September 1999, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












